Title: To George Washington from Major Joseph Ward, 1 September 1776
From: Ward, Joseph
To: Washington, George



Sir
Boston 1 September 1776.

Your Excellency’s Letter of the twentysixth of August came by the last Post; General Ward being out of Town, I have transmitted the Letter with the inclosed Resolve of Congress to him.
I am sorry to inform your Excellency that Captain Burke in the armed Schooner Warren on the twentysixth of August was taken by a British Frigate about ten leagues without this Bay. Captain Ayers in the armed Schooner Lynch was in Company with the Warren but made his escape, and brought this intelligence.
We hear with inexpressible Pleasure of the Repulse which our Troops under Your Excellency’s Command gave the Enemy, and most ardently pray that it may be a prelude to the total Defeat of those infamous tools of the most infamous Tyrant. I have the Honour to be Sir Your Excellency’s most Obedient Humble Servant

Joseph Ward

